DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 1–3, 5–9  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garfield et al., US 2008/0286163 (“Garfield”). 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Garfield in view of Anderson US 2013/0017135 A1 (“Anderson”). 
Claims 10–11 are rejected under 35 U.S.C. 103 as being obvious over Garfield in view of Paterson, US 2006/0162564 (“Paterson”). 
Claims 12–13 and 15–16 are rejected under 35 U.S.C. 103 as being obvious over Kennedy, US 3,557,534 (“Kennedy”) in view of Garfield. 
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Kennedy, in view of Garfield and Anderson.  
Claim 1 describes a contamination limiter for a spacecraft. The contamination limiter comprises a body having an interior. The contamination limiter comprises an inlet is fluidly coupled to the interior of the body. The contamination limiter comprises a collector plate positioned within the interior of the body. The contamination limiter also comprises an ultraviolet (UV) light source is directed at a surface of the collector plate. The UV light source is positioned within the interior of the body in a location upstream of the collector plate. The contamination limiter comprises an exterior vent fluidly coupled to the interior of the body. 
The term “plate” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of this term.  MPEP 2111.01.  A “plate” is a sheet-like material which may be solid or porous.  See
The limitation of “for a spacecraft” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Garfield discloses a contamination limiter (i.e., photocatalytic oxidation (PCO) air filtration system 100). Garfield Fig. 1, [0061]. The contamination limiter 100 comprises a body (i.e., housing 151) having an interior. Id. at Fig. 4A, [0062]. The contamination limiter 100 comprises an inlet is fluidly coupled to the interior of the body (i.e., the entrance on the housing 151 where air flow 152 enters the contamination limiter 100). Id. at Fig. 4B, [0064]. The contamination limiter comprises a collector plate (i.e., photocatalytic substrate 140) positioned within the interior of the body 151. Id. at Fig. 4A, [0063]. The contamination limiter 100 also comprises an ultraviolet (UV) light source (i.e., UV light source 130) is directed at a surface of the collector plate 140. Id. at Fig. 1, [0063]. The UV light source 130 is positioned within the interior of the body 151 in a location upstream of the collector plate 140. Id. at Figs. 1, 4A and 4B. The contamination limiter 100 comprises an exterior vent (i.e., the outlet where air flow 152 exits housing 151) fluidly coupled to the interior of the body. Id. at Figs. 1, 4A and 4B.

    PNG
    media_image1.png
    588
    1205
    media_image1.png
    Greyscale


Claim 2 describes the contamination limiter of claim 1. The UV light source comprises a UV lamp.
Garfield discloses that UV light source 130 is a UV lamp. Garfield [0074].  
Claim 3 describes the contamination limiter of claim 2. The UV lamp operates in a power range from about 30 Watts to about 100 Watts.
Garfield discloses a 36 Watt UV lamp 130. Garfield Fig. 1, [0016]. Garfield discloses that the UV lamp 130 exhibits particularly good photocatalytic oxidative activity. Id. at Fig. 1, [0016]. 
Claim 4 describes the contamination limiter of claim 1. The UV light source comprises a UV transparent window and a light tunnel coupled to the UV transparent window.
Garfield does not explicitly disclose that the UV light source 130 comprises a UV transparent window and a light tunnel coupled to the UV transparent window. 
In the analogous art of UV light equipped gas purification devices, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. at [0022].  It would have been obvious to include the transparent window 242 (i.e., a “UV transparent window”) and the chamber 210 (i.e., a “tunnel”) of Anderson in Garfield so that Garfield’s UV light source 130 could be the sun. 
Claim 5 describes the contamination limiter of claim 1. The collector plate is positioned in line between the inlet and the exterior vent.
Garfield discloses that the collector plate 140 is positioned in line between the inlet and the outlet. Garfield Figs. 1, 4A and 4B. 
Claim 6 describes the contamination limiter of claim 1. The collector plate comprises a metal material.
Garfield discloses that the collector plate 140 is preferably aluminum, which is metal.  Garfield Fig. 1, [0065]. 
Claim 7 describes the contamination limiter of claim 1. The collector plate is configured to be cooled.
Garfield discloses that its collector plate 140 could have a coating of titanium dioxide to increase the specific surface area of photocatalyst pellets. Garfield [0018]. Garfield further discloses that the coating can be formed via applying heat to the plate 140 to cause the thermoplastic coating to melt on the substrate, a solid coating is then formed by subsequent cooling process. Id. at [0050]. 
Claim 8 describes the contamination limiter of claim 1. The inlet directs a volatile condensable material to the collector plate.
Garfield discloses that its titanium dioxide film on collector plate 140 is known to attract volatile condensable material and the PCO filter is used to remove volatile organic compounds in the air. Garfield Fig. 1, [0004] and [0008].  
Claim 9 describes the contamination limiter of claim 8. The UV light source causes photofixing of the volatile condensable material to the surface of the collector plate.
Garfield discloses that when a titanium dioxide film layer on collector plate 140 is irradiated by UV light of less than 400 nm, the band gap energy is exceed, and electron/hole pairs and hydroxyl radicals are created, which causes volatile organic compounds to be attracted to the titanium dioxide on the collector plate 140. Garfield [0008].  
Claim 10 describes the contamination limiter of claim 1. The contamination limiter further comprises a first collimator at the inlet and a second collimator at the exterior vent. Claim 11 describes the contamination limiter of claim 10. The first collimator and the second collimator define a flow path for a volatile condensable material from the interior of the body across one or more surfaces of the collector plate.
Garfield does not explicitly disclose a first collimator at the inlet and a second collimator at the exterior vent. Garfield further does not disclose that the first collimator and the second collimator define a flow path for a volatile condensable material from the interior of the body across one or more surfaces of the collector plate. 
In the analogous art of air cleaners, Paterson discloses an air cleaner unit 300 with an inlet end 320 (i.e., a “first collimator at the inlet”) and an outlet end 330 (i.e., a “second collimator at the exterior vent”). Paterson Fig. 3, [0020]. The air flow path of Paterson is defined by the inlet end 320 and outlet end 330. Id. at Fig. 3. Air flow travels from the inlet end 320 to outlet end 330 and encounters the electrostatic precipitators and multi-layers of filters. Id. at Fig. 3, [0010]. It would have been obvious to include the inlet end 320 and outlet end 330 of Paterson at the inlet and outlet of Garfield because this design is recognize in the gas filtration art as being suitable for air cleaners. With this modification, the volatile condensable material of Garfield would flow through the flow path defined by the inlet end 320 and outlet end of 330 of Paterson. The volatile condensable material would flow across the plurality of surfaces of the collector plate 140 of Garfield at the interior of Garfield’s air cleaner system housing 151. 
Claim 12 describes a spacecraft. The spacecraft comprises one or more interior compartments. One or more electronic components disposed in the one or more interior compartments. The one or more electronic components outgassing a volatile condensable 
The term “plate” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of this term.  MPEP 2111.01.  A “plate” is a sheet-like material which may be solid or porous.  See Rader et al., US 6,156,212 (“Rader”) col. 6, ll. 11–14.  The disclosure says that the surface of the collector plate 120 is used to collect contaminants and can be flat, curved, undulating or another type of surface.  Spec. [0001], [0031].  Therefore, under the broadest reasonable interpretation, a “collector plate” is solid or porous sheet-like member with a flat, curved, undulating or other type of surface which is capable of collecting contaminants.  
The limitation of “for a spacecraft” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Kennedy discloses an orbital space vehicle 10. Kennedy Fig. 1, col. 2, ll. 38–40. The orbital space vehicle 10 comprises an interior compartment (i.e., housings or black boxes 20). Id. at Fig. 1, col. 2, ll. 51–55. Numerous electronic components are disposed within the housing. Id. at Fig. 2, col. 2, ll. 60–63. The electronic components outgassing contaminants in orbiting space vehicles. Id. at col. 2, ll. 18–20. The outgassing contaminants including circulating gases that Id. at col. 1, ll. 50–60. Kennedy further discloses a filter 21 comprises a tubular metal housing 33 (i.e., body) with an interior space. Id. at Fig. 3, col. 68–69. An inlet 36 is in fluid communication with the interior of housing 33 and coupled to the housing 20. Id. at Fig. 3, col. 2–3, ll. 67–1. A collection plate 43 is positioned within the interior of the tubular metal housing 33.  Id. at Fig. 3, col. 3, ll. 8–12. An outlet port 38 (i.e., “exterior vent”) is fluidly coupled to the interior of the tubular metal housing 33. Id. at Fig. 3, col. 3, ll. 2–3. 

    PNG
    media_image2.png
    714
    1030
    media_image2.png
    Greyscale

Kennedy does not disclose a UV light source directed at a surface of the collector plate to photofix the VCM to the surface of the collector plate.
In the analogous art of volatile condensable material eliminators, Garfield discloses a contamination limiter (i.e., photocatalytic oxidation (PCO) air filtration system 100). Garfield Fig. 1, [0061]. The contamination limiter 100 comprises a body (i.e., housing 151) having an Id. at Fig. 4A, [0062]. The contamination limiter 100 comprises an inlet is fluidly coupled to the interior of the body (i.e., the entrance on the housing 151 where air flow 152 enters the contamination limiter 100). Id. at Fig. 4B, [0064]. The contamination limiter comprises a collector plate (i.e., photocatalytic substrate 140) positioned within the interior of the body 151. Id. at Fig. 4A, [0063]. The contamination limiter 100 also comprises an ultraviolet (UV) light source (i.e., UV light source 130) is directed at a surface of the collector plate 140. Id. at Fig. 1, [0063]. The UV light source 130 is positioned within the interior of the body 151 in a location upstream of the collector plate 140. Id. at Figs. 1, 4A and 4B. The contamination limiter 100 comprises an exterior vent (i.e., the outlet where air flow 152 exits housing 151) fluidly coupled to the interior of the body. Id. at Figs. 1, 4A and 4B. 

    PNG
    media_image1.png
    588
    1205
    media_image1.png
    Greyscale

It would have been obvious to replace Kennedy’s filter 21 with Garfield’s air filtration system 100 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, the air cleaner system 100 of Garfield would be connect to the housing 20 of Kennedy. 
Claim 13 
As described in claim 12, it would have been obvious to substitute Kennedy’s filter 21 with Garfield’s air cleaner system 100. With this modification, the collector plate would comprise aluminum because Garfield discloses that the collector plate 140 is preferably aluminum, which is metal.  Garfield Fig. 1, [0065]. 
Claim 14 describes the spacecraft of claim 12. The contamination limiter comprises a UV-transparent window for directing UV light external of the spacecraft into the interior of the body.
Kennedy in view of Garfield does not disclose that the air cleaner system 100 of Garfield comprises a UV-transparent window for directing UV light external of the spacecraft into the interior of the body.
In the analogous art of UV light equipped gas purification devices, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. at [0022].  It would have been obvious to include the transparent window 242 (i.e., a “UV transparent window”) of Anderson in modified Kennedy so that Garfield’s UV light source 26 (i.e., the sun) could be directed from external of the spacecraft into the interior of the body. 
Claim 15 describes the spacecraft of claim 12. The collector plate is positioned in line between the inlet and the exterior vent.
Modified Kennedy discloses that the collector plate 140 of Garfield is positioned in line between the inlet and the outlet. Garfield Figs. 1, 4A and 4B. 
Claim 16 describes the spacecraft of claim 12. The UV light source is a UV lamp generating light having one or more wavelengths within a range of 10 nanometers to 400 nanometers.
Garfield discloses a UV lamp with a wavelength of 253.7 nm. Garfield [0016]. 

Response to Arguments 
Claim Rejections - 35 USC § 102(a)(1)
Applicant amends claim 1 to further limit the UV light source to be positioned upstream of the collector plate. The applicant then submits that Murphy fails to disclose this limitation as Mruphy’s UV light source is downstream of its collector plate. Applicant Rem. dated Aug. 04, 2021 (“Applicant Rem.”) p. 6. Applicant requested withdrawal of the 35 USC §102(a)(1) rejection based on this.  Id. at p. 7. 
The examiner responds that while applicant’s amended claim 1 is not anticipated by Murphy, it is anticipated by Garfield as discussed above.  Garfield’s UV light source 130 is upstream of the collector plate 140. 
Claim Rejections - 35 USC § 103
The applicant transverses the 35 USC 103 rejections. Id. at p. 7. The applicant submits that claims 3, 4, 7 and 10–11 depend from claim 1 and the references cited fails to cure the deficiency of the amended claim 1. Id.  Additionally, the applicant submits that Anderson’s light source 240 is outside of chamber 210 having photocatalytic particles disposed 220 therein. Garfield’s air cleaner includes a light source 230 downstream of substrate 240 powder coated with titanium. Id. The applicant submits that Patterson fails to include a UV light source. Id. 
Since the new rejection of independent claim 1 is based on Garfield. The examiner submits that this argument is moot. However, it is noted here that Garfield discloses an 
The applicant also submits that Murphy’s optional heat exchanger is for adjusting the temperature of the air, not for cooling a collector plate and therefore, the applicant believes that Murphy does not disclose or suggest that collector plate is configured to be cooled. Id. at p. 8. 
  Additionally, the applicant transverses the 35 USC §103 rejections for claims 12–15 because the applicant has amended claim 12 to include the limitation of that the collector plate is configured to be cooled. Id. As such, the applicant submits that the references cited does not teach, show or suggest or otherwise render obvious claims 12–15. The applicant request withdrawal of the rejection. 
These arguments are moot because the new set of rejection is based on Garfield. Garfield discloses a collector plate configured to be cooled so that a film of titanium dioxide could be formed on the collector plate 140 to increase the specific surface area of photocatalyst pellets. Garfield [0018] and [0050]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776